                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEBRASKA

MARK RANNEY,

                  Plaintiff,                                   8:18CV59

    vs.
                                                      PROGRESSION ORDER
UNION PACIFIC RAILROAD                                    (AMENDED)
COMPANY,

                  Defendant.



    The parties’ joint motion to amend the progression order [26] is granted.

    Accordingly, IT IS ORDERED that the progression order is as amended follows:

    1)    A status conference will be held by telephone to discuss the status of case
          progression and the parties’ interest in settlement will be held with the
          undersigned magistrate judge on January 22, 2020 at 9:00 a.m. by
          telephone. Counsel shall use the conferencing instructions assigned to this
          case to participate in the conference. The parties shall be prepared to
          discuss any reason why the court should set aside the settlement
          conference setting and in lieu thereof, set this matter for trial.

    2)    Absent a later court order vacating the settlement conference setting, a half-
          day settlement conference will be held on February 20, 2020 at 9:00 a.m.,
          in the Special Proceedings Courtroom, Omaha, Nebraska.

    3)    The deadline for completing written discovery under Rules 33, 34, and 36
          of the Federal Rules of Civil Procedure is January 17, 2020. Motions to
          compel discovery under Rules 33, 34, and 36 must be filed by January 31,
          2020.
          Note: A motion to compel, to quash, or for a disputed protective order shall
          not be filed without first contacting the chambers of the undersigned
          magistrate judge to set a conference for discussing the parties’ dispute.

    4)    The deadlines for complete expert disclosures for all experts expected to
          testify at trial, (both retained experts, (Fed. R. Civ. P. 26(a)(2)(B)), and non-
          retained experts, (Fed. R. Civ. P. 26(a)(2)(C)), are:

                 For the plaintiff(s):                September 17, 2019.
            For the defendant(s):              November 20, 2019.

     NOTE: While treating medical and mental health care providers are
     generally not considered “specially retained experts,” their opinions arising
     from the care and treatment of the plaintiff must nonetheless be separately
     disclosed as required under Fed. R. Civ. P. 26(a)(2)(C). Moreover,
     disclosure of mental or medical provider opinions not formed for the purpose
     of providing care and treatment of the illness or disease at issue in this
     litigation (e.g. whether medical billings were fair and reasonable, the
     proximate cause of the disease or injury, etc.) must disclosed as required
     under Fed. R. Civ. P. 26(a)(2)(B).

5)    The deposition deadline is January 17, 2020. The maximum number of
      depositions that may be taken by the plaintiffs as a group and the
      defendants as a group is 10.

6)    The deadline for filing motions to dismiss and motions for summary
      judgment is March 6, 2020.

7)    The deadline for filing motions to exclude testimony on Daubert and related
      grounds is March 6, 2020.

8)    All requests for changes of deadlines or settings established herein shall be
      directed to the undersigned magistrate judge, including all requests for
      changes of trial dates. Such requests will not be considered absent a
      showing of due diligence in the timely progression of this case and the
      recent development of circumstances, unanticipated prior to the filing of the
      motion, which require that additional time be allowed.

Dated this 13th day of September, 2019.

                                        BY THE COURT:

                                        s/ Cheryl R. Zwart
                                        United States Magistrate Judge
